Case 2:16-cv-04469-SDW-LDW Document 105 Filed 12/04/18 Page 1 of 4 PageID: 582


                            SILLS CUMMIS & GROSS
                                        A PROFESSIONAL CORPORATION

                                               The Le ga l Ce nter
                                            O ne Ri ver fr ont Pl a za
                                       New ar k, N ew Jer s e y 0 7 102- 540 0
                                               Tel : 973 - 64 3- 7 000
                                              Fax : 9 73- 64 3- 65 00

                                                                                  101 Park Avenue, 28th Floor
                                                                                         New York, NY 10112
                                                                                            Tel: 212-643-7000
                                                                                            Fax: 212-643-6500
  Jeffrey J. Greenbaum
  Member                                                                               600 College Road East
  Admitted in NJ, NY                                                                     Princeton, NJ 08540
  Direct Dial: 973-643-5430                                                                 Tel: 609-227-4600
  E-mail: jgreenbaum@sillscummis.com                                                        Fax: 609-227-4646


                                                  December 4, 2018
 VIA ECF
 Honorable Leda Dunn Wettre, U.S.M.J.
 United States District Court
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07101

         Re:    Johnson v. Comodo Group, Inc., et al.
                Civil Action No. 16-4469 (SDW)(LDW)

 Dear Magistrate Judge Wettre:

        We represent Defendant Comodo CA, Inc. (“Comodo CA”) in the above matter. Pursuant
 to the Court’s November 14, 2018 Order, we write to provide our position in advance of the
 December 6, 2018 in-person conference.

          As the Court will recall, Comodo CA recently appeared in this nearly two and half year old
 litigation on September 26, 2018, after having been added as a party through Plaintiff’s Second
 Amended Complaint (“SAC”). Comodo CA is a newly formed company that did not come into
 existence until September 20, 2017, well after any of the conduct alleged to have violated the
 Telephone Consumer Protection Act. Comodo CA would like to discuss the following topics at
 the conference.

        A.       Plaintiff’s Third Amended Complaint Should Be Stricken

         On October 18, 2018, Plaintiff, without the Court’s permission, improperly filed a Third
 Amended Complaint (“TAC”), adding yet another new party, Comodo CA Limited, a company
 Plaintiff knew about from the commencement of the litigation. Comodo CA believes that the
 Court should sua sponte strike the TAC.

       As set forth in the TAC, Plaintiff knew about Comodo CA Limited’s relationship with
 Comodo Group, Inc. since this case began. He intentionally chose not to sue this British company.
 He now seeks inexplicably to add it as a defendant only after it was sold to a third party. And
Case 2:16-cv-04469-SDW-LDW Document 105 Filed 12/04/18 Page 2 of 4 PageID: 583


 S ILLS C UMMIS & G ROSS
 A PROFESSIONAL CORPORATION

 Honorable Leda Dunn Wettre, U.S.M.J.
 December 4, 2018
 Page 2

 when Plaintiff sought permission from this Court to add a new defendant, he did not add this
 company, but instead, added a newly-formed operating company, Comodo CA, Inc., which he
 knew had no responsibility for the conduct alleged in the Complaint. Plaintiff should not be able
 to play fast and loose with the Court’s processes.

         Plaintiff’s TAC alleges that “Comodo CA Limited was founded in the year 2000 by Melih
 Abdulhayoglu” who also allegedly founded existing defendant Comodo Group, Inc. (“CGI”) in
 1998, and that Mr. Abdulhayoglu served as CEO and ran Comodo CA Limited from 2000 through
 October 25, 2017. TAC, ¶¶ 6-9. Moreover, Plaintiff alleges that Mr. Abdulhayoglu and CGI sold
 Comodo CA Limited to “private equity firm Francisco Partners” in October 2017, during the
 pendency of this litigation. TAC, ¶ 44. Why the sale has any relevance to acts ending over a year
 before is never explained.

         It is undisputed that the only alleged wrongful conduct directed to Plaintiff occurred
 between May and July 2016, before the sale of Comodo CA Limited and before the creation of
 Comodo CA. As with his improper addition of Comodo CA, Plaintiff should not be permitted to
 add another new party and expand the scope of the Complaint on the eve of the discovery deadline
 with allegations that intentionally seek to confuse the relationship between the three Comodo
 entities with impermissible group pleading, and with knowingly incorrect allegations against
 Comodo CA during the time period Plaintiff knows that it did not exist, raising serious Rule 11
 issues. If permitted to do so, previous discovery will need to be retaken, including several
 depositions, and the parties will need to engage in new written discovery, the production of
 documents, and depositions that will likely take many months to complete. Plaintiff made his
 strategic choice to only name CGI as a defendant, and he should be required to abide by that
 decision.

         Not only did Plaintiff belatedly add this company it knew about from the outset without
 Court permission, but Plaintiff further violated this Court’s directions by proceeding to serve the
 defendant after the Court explicitly directed, on an October 25 Conference Call, that nothing
 further was to happen with respect to the TAC until after a settlement conference and until after
 the Court could decide, if necessary, if the case did not settle, whether the TAC would be dismissed
 sua sponte. The direction was clear that no service was to occur. Plaintiff flouted that direction
 and did not call off its process server in England, who proceeded to serve that company during the
 period nothing further was to happen.

         Striking Plaintiff’s TAC is well within the Court’s discretion and authority to manage this
 case’s schedule. See Fed. R. Civ. P., Rule 16(b)(4)(“A schedule may be modified only for good
 cause and with the judge’s consent.”); Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 243-
 44 (2d Cir. 2007)(holding that “amendment of a pleading as a matter of course pursuant to Rule
 15(a) is subject to the district court’s discretion to limit the time for amendment of the pleadings
 in a scheduling order issued under Rule 16(b).”). In its February 20, 2018 Scheduling Order, the
 Court set an April 13, 2018, deadline for motions to add new parties or amend pleadings. (D.E.
Case 2:16-cv-04469-SDW-LDW Document 105 Filed 12/04/18 Page 3 of 4 PageID: 584


 S ILLS C UMMIS & G ROSS
 A PROFESSIONAL CORPORATION

 Honorable Leda Dunn Wettre, U.S.M.J.
 December 4, 2018
 Page 3

 #51). And, even though that deadline passed, the Plaintiff asked and the Court permitted Plaintiff
 to amend the Complaint for a second time on August 29, 2018.1 (D.E. #73). Neither time did
 Plaintiff seek to add Comodo CA Limited as a defendant. Plaintiff should not be permitted to
 openly disregard the Court’s orders and turn the Court’s management of this case on its head.

         Further, Plaintiff’s right to amend “as a matter of course” under Rule 15(a)(1)(B), of which
 Plaintiff seeks to take advantage, does not apply because Rule 15(a)(1) only permits a party to
 amend the Complaint “once” as a matter of course. Here, Plaintiff has filed two prior amendments
 to the Complaint and should not be permitted to continue to wreak havoc on the Court’s docket by
 dragging new parties into a litigation at the eleventh hour, which will inevitably require expensive
 and time consuming additional discovery. See United States ex rel. D’Agostino v. EV3, Inc., 802
 F. 3d 188, 193 (1st Cir. 2015) (“We hold, without serious question, that a plaintiff may amend a
 Complaint only once as a matter of course under Rule 15(a)(1).”). This is precisely why Rule 21
 requires a Court order to change the party structure of the case. See Banks v. County of Allegheny,
 2007 U.S. Dist. LEXIS 86177, at *5-*6 (W.D. Pa. Nov. 25, 2007) (“The amended complaint filed
 on October 3, 2005, . . . added two parties . . . as a defendant. This was done without leave of
 court and prior to any responsive pleadings have been filed. The Court holds that such was
 improper under Fed. R. Civ. P. 21.”).

         Based on the foregoing, Comodo CA respectfully requests that the Court sua sponte strike
 Plaintiff’s TAC and direct Plaintiff to proceed under the SAC.

          B.     Comodo CA Should Be Permitted To File Its Motion To Dismiss The Second
                 Amended Complaint

         At the time of filing the TAC, the Court had issued the October 10, 2018 Amended
 Scheduling Order staying Comodo CA’s time to respond to the SAC and had instructed Plaintiff
 and Comodo CA’s counsel to meet and confer on Comodo CA’s continued participation in this
 action because it was not in existence at the time of the alleged wrongful conduct. Instead, Plaintiff
 acted in bad faith by ignoring the Court’s directions and Order and filed the TAC. As noted above,
 Plaintiff’s improper conduct should not be rewarded and he should be required to proceed under
 the SAC.

        With regard to the SAC, Plaintiff is faced with indisputable evidence that Comodo CA did
 not come into existence until more than a year after the alleged wrongful conduct. Plaintiff,
 without explanation, however, still refuses to voluntarily dismiss Comodo CA. Regardless of what
 happens with respect to Comodo CA Ltd., we cannot understand Plaintiff’s refusal to dismiss
 Comodo CA, Inc. when he knows it can have no liability with respect to the acts alleged in the
 Complaint. If he persists in his refusal to dismiss this entity, we respectfully request that the Court


 1
     Plaintiff’s first amended complaint was filed on February 20, 2018. (D.E. #50).
Case 2:16-cv-04469-SDW-LDW Document 105 Filed 12/04/18 Page 4 of 4 PageID: 585


 S ILLS C UMMIS & G ROSS
 A PROFESSIONAL CORPORATION

 Honorable Leda Dunn Wettre, U.S.M.J.
 December 4, 2018
 Page 4

 permit Comodo CA to move to dismiss the claims against it in the SAC, and to seek sanctions
 pursuant to Rule 11, for its efforts in so doing.

        C.      All Discovery Should Be Stayed Pending The Court’s Determination of
                Whether Comodo CA Should Remain A Party

         Plaintiff now seeks to file a motion for class certification (which he seeks to have
 immediately heard before discovery is completed), and he seeks to proceed with discovery. His
 plans, however, do not account for the havoc he has created by his actions to add two additional
 parties that have not participated in any discovery at all. These actions seek completely to evade
 the Court’s control over the proceedings to date during the last two years as well as its attempts to
 bring this matter to prompt resolution.

          It is Comodo CA’s understanding that there are several depositions of non-parties and
 parties that need to be conducted, along with other written / paper discovery that needs to be
 exchanged between Plaintiff and CGI. Comodo CA should not be forced to incur unnecessary
 costs participating in such discovery when it has demonstrated that it was not in existence at the
 time of the alleged wrongful conduct. In addition, if such discovery is permitted to proceed,
 Comodo CA will be prejudiced by not participating if it ultimately remains a party to this
 litigation.2

           Accordingly, Comodo CA respectfully requests that all discovery be stayed pending a
 determination of who are the proper parties in this litigation. In addition, if the motion for class
 certification is allowed to be filed, no responses should be scheduled until these outstanding issues
 are first resolved and the remaining parties have an opportunity to determine what additional
 discovery must be taken or retaken to address the motion.

         We appreciate Your Honor’s consideration of this matter and look forward to discussing
 these issues further during the December 6th in-person conference.

                                                       Respectfully submitted,

                                                       /s/ Jeffrey J. Greenbaum

                                                       JEFFREY J. GREENBAUM
 JJG:cf
 cc:    All counsel of record (via ECF)

 2
    To date, Comodo CA has not received from Plaintiff most of the discovery produced and
 deposition transcripts of the depositions taken. Notwithstanding the existence of the Protective
 Order, defendant CGI has claimed its confidential documents should not be shared until it is
 determined whether any newly added parties are proper parties.
